AO 245B (CASDRev. 02/18) Judgment in a Criminal Case
                                                                                                                                      FILED
                                                                                                                                      MAR 0 I 2019
                                      UNITED STATES DISTRICT COUR'"
                                                                                                                  CLERK US DISTRICT COURT
                                           SOUTHERN DISTRICT OF CALIFORNIA                                     SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                               BY                      DEPUTY
             UNITED STATES OF AMERICA                                       JUDGMENT IN A CRI                   I 1'111   a   I   I



                                 v.                                         (For Offenses Committed On or After November 1, 1987)

        JAIRON ORLANDO HERRERA-OCHOA                                           Case Number:         18CR5036-DMS

                                                                            Mayra Garcia CJA
                                                                            Defendant's Attorney
REGISTRATION NO.                 80586298

D -
THE DEFENDANT:
!ZI pleaded guilty to count(s)          1 of the Information

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                                           Connt
Title & Section                       Natnre of Offense                                                                                   Number(s)
 18 USC 1546                          MISUSE OF PASSPORT                                                                                        1




     The defendant is sentenced as provided in pages 2 through                        2            of this judgment.
 The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
 D The defendant has been found not guilty on count(s)
 D    Count(s)                                                     is             dismissed on the motion of the United States.

      Assessment: $100.00


      JVTA Assessment*:$
 D
      *Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.
 oo   No fine                   D Forfeiture pursuant to order filed                                                                  , included herein.
        IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
 change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
 judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
 any material change in the defendant's economic circumstances.

                                                                            March 1 2019
                                                                            Date oflmposition of Sentence


                                                                                             ~.b~

                                                                                                                                         18CR5036-DMS
AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

DEFENDANT:                JAIRON ORLANDO HERRERA-OCHOA                                             Judgment - Page 2 of 2
CASE NUMBER:              18CR5036-DMS

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 EIGHT (8) MONTHS.




 D     Sentence imposed pursuant to Title 8 USC Section l 326(b).
 oo    The court makes the following recommendations to the Bureau of Prisons:
       Defendant be designated to a facility in or near North Carolina.




 D     The defendant is remanded to the custody of the United States Marshal.

 D     The defendant shall surrender to the United States Marshal for this district:
        D    at                             A.M.
        D    as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 D
       Prisons:
        D    on or before
        D    as notified by the United States Marshal.
        D    as notified by the Probation or Pretrial Services Office.

                                                        RETURN
 I have executed this judgment as follows:

        Defendant delivered on

  at   ~~~~~~~~~~~~
                                           , with a certified copy of this judgment.


                                                                  UNITED STATES MARSHAL



                                      By                    DEPUTY UNITED STATES MARSHAL



                                                                                                       18CR5036-DMS
